Cockrill, O. J. This action was begun by the appellee against the appellants before a justice of the peace to recover damages for the conversion of a one-half interest in ■ a bale of cotton. On appeal to the circuit court he recovered $27.50, the amount claimed. It is urged that the justice had no jurisdiction of the cause of action. Justices of the peace have jurisdiction among other causes, where the amount in controversy does not exceed $100, in all matters of damage to personal property. Art. 7, sec. 40, Const. 1874• This clause has been construed to mean all injuries which one may sustain in respect to his ownership of personal property, and includes damages for conversion. St. L., I. M. & S. Ry. v. Briggs, 47 Ark., 59. i.j0bisdiop..version. But it is argued that the plaintiff did not prove that he was the owner of the property. He was the mortgagee in an instrument covering the cotton which had been duly acknowledged and filed for record. His mortgagor was a share cropper whose only interest in the crop of cotton when the mortgage was executed, was the right to have a share of the cotton, when made, set apart to him as his wages or to assert a lien on the crop for their payment. ^ ^£5®^ orop’ (Mansf. Big., sec. 4449)- The bale of cotton in dispute was purchased by the appellants from the cropper’s landlord, the latter informing them at the time of purchase that one-half belonged to him and the other to the share cropper, or to his mortgagee, the appellee. The argument is that the mortgage was void (1st), because the mortgagor had nothing to mortgage at the time the instrument was executed; and (2d), that if he had an interest in the cotton, the mortgage is invalid under the statute, because the consent of the landlord to its execution was not obtained. 1. It was recently explained and reasserted, in. Hammock v. Creekmore, ante., that a cropper on shares, with such rights as the mortgagor had here, may mortgage his contingent interest in the crop to be raised; and since the act of March 11, 1875, when there is anything in esse for the mortgage to take hold upon — that is when the cropper’s right to his share has become perfect, the legal title vests in the mortgagee {Beard, v. State, Jj.3 ib., 28]¡), and he may maintain an action for the conversion of the property covered by the mortgage. Jarrett v. McDaniel, 32 ib., 598; Meadow v. Wise, 41 ib., 285. It was clearly proved that the cotton in question had been set apart by the landlord as the mortgagor’s, and was actually sold by him as such. The mortgagee’s rights had then attached and the appellants purchased subject to the mortgage. 2. statute upon as invalidating the mortgage, after providing that the landlord shall have a lien for certain purposes upon the laborer’s interest in the crop without the necessity of a written contract, reads as follows: “And in such cases no mortgage or conveyance of any part of the crop made by the person cultivating the land of another shall have validity unless made with the consent of the employer or owner of the land or crop, which consent must be indorsed on such mortgage or conveyance.” Mansf. Dig., sec. 1^1)52. 3. Same: Land lord’s con sent. This provision is from the act designed to regulate the landlord and labor system. It defines certain rights of the two classes and undertakes to protect each against imposition by the other. No other end is aimed at. It cannot be said to be the intention of the act to place the tenant under the tutelage of the landlord, or to grant to the latter any paternal power of care or control over him. The prohibition then against a conveyance or mortgage must have been intended only as a protection to the landlord and not as an absolute restraint upon alienation by the tenant or laborer. The latter has the power, notwithstanding the act, to enjoy the fruits of his labor by anticipation if he sees fit, to the same extent that the landlord has, and without consulting him. The laborer has a lien on the crop produced to protect his interest (sec. Jf.If.If.6) and he can do no act by salé or mortgage to prejudice the statutory rights of the landlord; but when their respective interests in the crop are settled by agreement, as was done in this case, and the laborer’s property specifically designated, a stranger cannot be heard to raise the objection that the landlord had not consented to the laborer’s contract of sale or mortgage. It is then a matter of no concern to the landlord and his consent is immaterial. The appellants wholly denied the appellee’s right to any part of the property, their acts amounted to a conversion, and the action against them was properly maintained. Bertrand v. Taylor, 32 Ark, 470; Hammock v. Creekmore, sup. Affirm.